ORDER

PER CURIAM.
AND NOW, this 2nd day of July, 1997, a Rule having been entered by this Court on May 6, 1997, pursuant to Rule 214(d)(1), Pa. R.D.E., directing Anthony L.V. Picciotti to show cause why he should not be placed on temporary suspension and upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Anthony L.V. Picciotti is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.